Citation Nr: 0100295	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  98-02 985	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits stemming from a December 1997 rating decision 
granting a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

K. M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from May 1958 to May 
1960.  

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) relating to claims by the veteran for 
VA benefits.  The claimant in the present case is an attorney 
who was retained by the veteran in May 1992, pursuant to the 
above referenced claims.  It is noted that the claimant is 
currently represented by another attorney.

By way of history, there was an April 1992 Board 
determination that new and material evidence had not been 
submitted to warrant reopening a claim seeking service 
connection for an acquired psychiatric disorder.  A September 
1993 order by the United States Court of Appeals for Veterans 
Claims (then known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
vacated the Board denial.  Thereafter, the Board remanded the 
case to the RO in February 1994, and by a rating decision of 
November 1997, the RO granted entitlement to service 
connection for generalized anxiety disorder with major 
depression and assigned a 70 percent evaluation from January 
31, 1990, and deferred consideration of entitlement to a 
total evaluation based on individual unemployability.  By a 
rating decision of December 1997, the RO also granted a total 
disability rating due to individual unemployability (TDIU) 
effective January 31, 1990.  The claim of TDIU had not 
previously been addressed by the Board.

In July 1998, the Board acknowledged the reasonableness of 
the attorney fee agreement as it pertained to the veteran's 
claim for a psychiatric disorder, granting the entitlement to 
the attorney fees.  However, the Board determined that the 
attorney was not eligible to charge or receive a fee for 
services before the VA in conjunction with the TDIU benefits 
granted.

Subsequently, in March 2000, the claimant's attorney and the 
Office of VA General Counsel filed a court pleading entitled 
"Joint Motion for Partial Remand to the BVA and to Stay 
Further Proceedings," in order to determine whether the 
issue of TDIU had been reasonably raised by the record.  See 
In the Matter of the Fee Agreement of Mason, 13 Vet. App. 79 
(1999).  The Court in a March 2000 order, vacated that Board 
determination and remanded the matter back to the Board.

Subsequently, in August 2000, the claimant filed a motion 
with the Court to vacate the Court's earlier March 2000 order 
in light of the recent decision in Scates v. Gober, 14 Vet. 
App. 62 (2000) (en banc).  That motion was unopposed.  The 
Court, in October 2000, noting that the Board had no 
jurisdiction over the matter, by application of Scates, 
issued an order granting the appellant's motion and recalling 
the Court's earlier order of March 2000; dismissing the 
appellant's application as premature; and vacating the July 
1998 decision of the Board for want of original jurisdiction 
and remanding the matter back to the Board with direction to 
dismiss the matter.


FINDING OF FACT

In October 2000, the Court issued an order vacating the July 
1998 decision of the Board for want of original jurisdiction 
and remanding the matter back to the Board with direction to 
dismiss the matter.


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate this matter.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The procedural history of this claim has been thoroughly 
explained in the introduction hereinabove.  It is noted that 
the issue of the appellant's eligibility for payment of 
attorney fees from past-due benefits stemming from a December 
1997 rating decision granting TDIU, has never been considered 
by the RO.  Instead, the matter was referred directly to the 
Board.

Prior to the Board's addressing the issue of eligibility for 
payment of attorney fees from past-due benefits stemming from 
the grant of a TDIU, the Court issued a decision which held 
that the Board did not have original jurisdiction to decide 
eligibility for direct payment of a withheld contingency fee 
under 38 U.S.C.A. § 5904(d).  See Scates v. Gober, 14 Vet. 
App. 62, (2000) (en banc).  The Court held that all issues 
involving entitlement or eligibility for attorney fees under 
direct-payment contingency-fee agreements, as contrasted with 
the issues of reasonableness and excessiveness, must first be 
addressed by the RO in accordance with the normal 
adjudication procedures and cannot be the subject of sua 
sponte or other original (on motion) BVA review.  Scates, at 
64.  

While this matter was previously remanded by the Court in 
March 2000, to the Board for the purpose of further 
development, subsequent developments have established that 
jurisdiction never previously existed for the Board or the 
Court.  There is an exception to the law of the case doctrine 
when the controlling authority has since made a contrary 
decision of law.  See Chisem v. Gober, 10 Vet. App. 526, 528 
(1997) (citing Kori Corp. v. Wilco Marsh Buggies and 
Draglines, Inc., 761 F.2d 649, 657 (Fed. Cir. 1985)).  Such 
is clearly the case in this matter given the application of 
Scates, supra.

In accordance with Scates, the Board has no jurisdiction over 
this matter prior to the consideration of the RO.  
38 U.S.C.A. § 7104.  Therefore, this matter is dismissed.


ORDER

The matter is dismissed.


		
	D. C. Spickler
Veterans Law Judge,
 Board of Veterans' Appeals


 



